NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SVETLANA TYSHKEVICH,                            No. 16-16592

                Plaintiff-Appellant,            D.C. No. 2:15-cv-02010-JAM-AC

 v.
                                                MEMORANDUM*
WELLS FARGO BANK, N.A., as Trustee
on behalf of Harbor View Mortgage Loan
Pass-Through Trust Certificates Series 2006-
12; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Svetlana Tyshkevich appeals pro se from the district court’s judgment

dismissing her action alleging federal and state law claims related to her mortgage

loans. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion a denial of leave to amend. Rich v. Schrader, 823 F.3d 1205, 1208 (9th

Cir. 2016). We affirm.

      The district court did not abuse its discretion in denying leave to amend

because amendment of Tyshkevich’s claims would have been futile. See

AmerisourceBergen Corp. v. Dialysist W., Inc., 465 F.3d 946, 951 (9th Cir. 2006)

(setting forth standard of review and explaining that leave to amend can be denied

if amendment would be futile); see also 15 U.S.C. § 1635(f) (providing a right of

rescission within three years of the date of the consummation of a loan if the lender

fails to make required disclosures to the borrower); Jesinoski v. Countrywide Home

Loans, Inc., 135 S. Ct. 790, 792 (2015) (a borrower may exercise right of

rescission by notifying the lender of borrower’s intent to rescind within three years

after the transaction is consummated); Miguel v. Country Funding Corp., 309 F.3d
1161, 1164 (9th Cir. 2002) (“[Section] 1635(f) is a statute of repose, depriving the

courts of subject matter jurisdiction when a § 1635 claim is brought outside the

three-year limitation period.”).

      The district court did not abuse its discretion in granting judicial notice

because the documents were matters of public record. See Lee v. City of Los

Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (court may take judicial notice of

matters of public record).

      We do not consider matters not specifically and distinctly raised and argued


                                          2                                     16-16592
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       16-16592